            Case 1:21-cv-01274-LTS Document 8 Filed 07/23/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DR. IFEOMA EZEKWO, MD,

                                Plaintiff,

                    -against-                                    21-CV-1274 (LTS)

                                                                CIVIL JUDGMENT
OPMC (OFFICE OF PROFESSIONAL
MISCONDUCT) NEW YORK, ET AL.,

                                Defendants.

         Pursuant to the order issued July 23, 2021, dismissing the second amended complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the second amended complaint is

dismissed for failure to state a claim on which relief may be granted and as barred by the

doctrines of absolute judicial immunity, Eleventh Amendment immunity, and sovereign

immunity.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     July 23, 2021
           New York, New York

                                                      /s/ Laura Taylor Swain
                                                            LAURA TAYLOR SWAIN
                                                        Chief United States District Judge
